Citation Nr: 0706463	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 15, 2002, 
for the grant of a total disability compensation rating based 
on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1981 to December 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted a TDIU, effective August 15, 2002.  The veteran 
appealed the effective date. 


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the Board in February 1992 and by the RO in unappealed 
rating decisions of September 1994, February 1998, and July 
1998; an application to reopen the claim of service 
connection for a psychiatric disorder (claimed as 
schizoaffective disorder) was received by the RO on August 
15, 2002.  

2.  In a March 2004 rating decision, the RO reopened the 
claim of service connection for schizoaffective disorder, 
based on the receipt of new and material evidence, and 
granted the claim, effective August 15, 2002.  

3.  In March 2004, the RO received the veteran's TDIU claim; 
and in a June 2004 rating decision, the RO granted the TDIU, 
predicated on the severity of the psychiatric disorder, 
effective August 15, 2002, the date of receipt of the 
reopened claim of service connection for schizoaffective 
disorder.

4.  The effective date of the TDIU cannot be earlier than the 
effective date of the grant of service connection for the 
schizoaffective disorder, that is, August 15, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2002, 
for the grant of a TDIU, have not been met.  38 U.S.C.A. 
§§ 5110, 7105, 7104 (West 2002); 38 C.F.R. § 3.400 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claim on appeal, the Board notes that the 
RO provided the veteran with content-complying VCAA notice on 
the underlying claim of entitlement to a TDIU.  Where, as 
here, a TDIU has been granted and a disability rating (100 
percent) has been assigned, the typical TDIU claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for a TDIU has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date for the 
award of a TDIU.  Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The veteran was afforded the opportunity for a 
personal hearing, and he appeared at the RO and testified at 
a hearing before a local hearing officer in June 2005.  The 
veteran has submitted a letter from the Social Security 
Administration, dated in August 2004, but has not otherwise 
identified any additionally available evidence for 
consideration in his appeal.  

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate that claim on appeal. 38 U.S.C.A.§ 5103A(d).  
The Board notes that the evidence reviewed includes 
statements submitted by the veteran historically, as well as 
medical evidence relevant to the service-connected 
disabilities.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that the effective date of the grant of a 
TDIU should be prior to August 15, 2002, the date that the RO 
assigned.  He particularly asserts that the effective date 
should be the date of his discharge from service in December 
1986.  He has also asserted that the effective date should be 
retroactive to 1991 or 1992, when he last worked, filed a 
disability claim with VA, and was awarded disability benefits 
by the Social Security Administration.  

In this case, in prior decisions of the Board in February 
1992 and the RO in September 1994, February 1998, and July 
1998, the veteran's claim of service connection for a 
psychiatric disorder (variously claimed as paranoid 
schizophrenia, schizophrenia, and nervous disorder) was 
denied.  The veteran was notified of these decisions and of 
his appellate rights in a timely manner, but he did not 
appeal them.  

On August 15, 2002, the RO received the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder, claimed as schizoaffective disorder.  
The RO, in a March 2004 rating decision, granted the 
veteran's claim of service connection for schizoaffective 
disorder, and assigned a 70 percent rating, effective August 
15, 2002, the date of receipt of his reopened claim.  The 
veteran was notified of this decision by letter in March 
2004, but he did not appeal the decision in regard to the 
effective date.  

Subsequently in March 2004, the RO received the veteran's 
application for a TDIU, in which he claimed that his service-
connected schizoaffective disorder prevented him from 
securing or following any substantially gainful occupation.  

In a June 2004 rating decision, the RO granted a TDIU, 
predicated on the severity of the service-connected 
psychiatric disorder, and assigned an effective date of 
August 15, 2002.  At the time of the effective date of August 
15, 2002, the veteran's 


service-connected conditions consisted of a schizoaffective 
disorder, evaluated as 70 percent disabling from August 15, 
2002, and tonsillitis, evaluated as noncompensable from March 
1989.  

Legal Criteria

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

Generally, the effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the 
rule allows for the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).

Analysis

The record shows that the TDIU was granted based on the award 
of service connection for schizoaffective disorder, which was 
rated 70 percent disabling, effective from August 15, 2002, 
the date of receipt of the reopened claim of service 
connection for schizoaffective disorder.  Prior to August 15, 
2002, the veteran did not meet the percentage requirements 
for a TDIU as his only service-connected disability was 
tonsillitis, evaluated as noncompensable.  The minimum 
percentage requirements for a TDIU are either a 60 percent 
rating for a single disability or a 70 percent rating for two 
or more disabilities with at least one rated 40 percent.  38 
C.F.R. § 4.16.  Moreover, there was no evidence, nor was 
there any claim by the veteran, of unemployability due to the 
service-connected tonsillitis.  

Additionally, there is no evidence of record to show that 
there was any communication from any source indicating intent 
to apply for a TDIU, constituting a pending claim, prior to 
August 15, 2002.  38 C.F.R. § 3.155.  

As the grant of the TDIU was predicated on the severity of 
schizoaffective disorder, the effective date of the TDIU 
cannot precede the effective date of the grant of service 
connection for schizoaffective disorder, that is, August 15, 
2002.  As indicated above, in the absence of a pending TDIU 
claim and evidence of unemployability based on the service-
connected tonsillitis prior to August 15, 2002, there is no 
factual or legal basis for assigning an effective date for 
the TDIU prior to August 15, 2002.

As for the veteran's argument that the effective date for the 
TDIU should be in 1991 or 1992 (or even at the time of his 
discharge from service in December 1986), the earliest date 
allowed by VA law for the assignment of a TDIU claim is one 
year prior to the receipt of the claim, and only if it is 
factually ascertainable that such a TDIU was warranted.  The 
first and only claim for a TDIU was received by the RO in 
March 2004.  Thus, the veteran's argument fails, regardless 
if the Social Security Administration found him to be 
entitled to disability benefits in 1992.  

Moreover, as noted, a TDIU cannot be assigned prior to the 
effective date of the grant of service connection, which in 
this case was on August 15, 2002, in reference to the award 
of disability benefits based on schizoaffective disorder.  It 
appears that the veteran is arguing that his schizoaffective 
disorder has prevented him from securing or following any 
substantially gainful employment since at least 1991 or 1992.  
This argument is predicated on the contention that the award 
of service connection for schizoaffective disorder should 
have been made effective in 1991, 1992 or earlier.  The 
record shows that service connection for a psychiatric 
disorder was denied by the Board in February 1992 and by the 
RO in rating decisions of September 1994, February 1998, and 
July 1998.  The veteran did not appeal these decisions.  He 
then filed an application to reopen the claim of service 
connection for a psychiatric disorder (claimed as 
schizoaffective disorder) on August 15, 2002.  Based on 
receipt of new and material evidence, the RO in a March 2004 
rating decision reopened the claim of service connection for 
schizoaffective disorder and granted the claim, effective 
August 15, 2002.  

Thus, the effective date of the award of service connection 
for schizoaffective disorder was established after the 
veteran's claim for service connection was reopened.  The 
regulations provide that in a case where service connection 
is established based on a reopened claim, the date of receipt 
of a new claim determines the effective date of service 
connection, which in this case is August 15, 2002.  38 C.F.R. 
§ 3.400(r).  In sum, the RO's assignment of the effective 
date of the award of a TDIU, no earlier than the effective 
date of the award of service connection for schizoaffective 
disorder, was proper.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  


ORDER

An effective date prior to August 15, 2002, for the grant of 
a total disability compensation rating based on individual 
unemployability due to service-connected disability is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


